Citation Nr: 1310989	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  08-19 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on June 16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Northern California Health Care System.


FINDING OF FACT

The most credible and probative evidence of record does not demonstrate that the Veteran experienced a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health on June 16, 2007.


CONCLUSION OF LAW

The criteria are not met for reimbursement of the medical expenses for private treatment rendered on June 16, 2007.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326. 

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  See 38 U.S.C.A., Chapter 17 and 38 C.F.R. §§ 17.120-33 (governing adjudication of claims for reimbursement of unauthorized medical expenses contain their own notice provisions).  This case involves a determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1728, and hence there is no legal basis upon which to apply the VCAA.  Notwithstanding, the Veteran was provided VCAA notice in June 2008 and was informed as to the underlying basis for denial of this claim up to this point, through issuance of an June 2008 Statement of the Case (SOC).  She has also been reminded of the opportunity to submit additional pertinent evidence through an September 2008 development letter, even while such correspondence was not expressly required as a matter of law.  The Veteran was likewise given the opportunity to request a hearing before the Board, and has representation.  Therefore, the Board may fairly adjudicate the instant claim upon the merits. 

Laws and Regulations

When warranted based on the circumstances, VA will reimburse veterans entitled to hospital care or medical services for the reasonable value of such care or services, even when not previously authorized.  See 38 U.S.C.A. § 1728.

The regulatory requirements for reimbursement on this basis are:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120, as amended pursuant to 76 Fed. Reg. 79 ,067-79,072 (Dec. 21, 2011). 

In addition, claims for the payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any time period that is beyond the date on which a medical emergency ended.  For purposes of applying this provision, a medical emergency shall be deemed to have ended at that point at which a VA physician has determined, based on sound medical judgment, that a veteran who received emergency hospital care could have transferred from a non-VA facility to a VA medical center, or have reported to a VA medical center for continuation of treatment.  See 38 C.F.R. § 17.121.

Factual Background and Analysis

In February 2008, the Veteran filed a claim for VA medical reimbursement in the amount of $1,158.10 for an instance of private medical treatment on June 16, 2007 reportedly for an emergent medical situation.  While the Veteran currently has a combined 100 percent disability rating, in June 2007 she was not rated at the 100 percent level for a service-connected disability.  She sought treatment for pain throughout her body, and specifically in her right shoulder and back.  At the time of treatment, she was service-connected for low back pain, fibromyalgia, postoperative right shoulder impingement, and cervical spine degenerative disc disease.  She had additional service connection for lower extremity joint conditions.  As such, her claim falls within the purview of the above-cited regulatory scheme for medical reimbursement.  See 38 C.F.R. § 17.120(a)(1).  The remaining requirements by regulation to consider are (1) whether the circumstances constituted a medical emergency, and (2) whether VA or other Federal facilities were unavailable.

The Veteran argues that her June 16, 2007 care was emergent.  She stated she was in severe pain throughout her body, she felt numb and "tingly," she had heavy breathing, chest pains, and high blood pressure.  She also noted she was experiencing "PTSD symptoms," although she does not describe these.  Notably, the Veteran is service-connected for PTSD as well.  She stated she thought she was "having a heart attack" and that she fell 20 minutes before she called the ambulance.  

The Veteran noted June 16th was a Saturday, and that although she lived across the street from the VA Martinez Outpatient Clinic and Community Living Center (Martinez Clinic), the ambulance took her to a local hospital.  She indicated the nearest VA Medical Center (VAMC) was in San Francisco.  She then stated that in 2002 she was transported from the Fairfield Outpatient Clinic to the VAMC in San Francisco.  

An Emergency Department report from June 16, 2007, from Martinez Health Centers, noted that the Veteran was ambulatory in the emergency department.  She complained of an acute exacerbation of her chronic pain.  She indicated that "for several months to years, she has had recurrent episodes of pain in her right neck, upper back and shoulder."  She was out of her oral narcotics, "which precipitated her presentation to the emergency department."  She also reported chronic numbness of her entire right upper extremity, which was "unchanged from previous."  She also had "no acute change in her symptoms other than an increase in the pain."  She denied recent trauma.  On physical examination she was awake, alert, and resting comfortably on the gurney, "in no obvious distress, complaining of pain."  She had discomfort and muscle tightness to the upper back and right-sided aspect of the trapezium, with no other abnormalities and a full range of motion of the neck.  She was assessed with an acute exacerbation of chronic muscular pain.

A triage assessment, taken at 5:54 on June 16, 2007, noted the Veteran's pain began two hours prior and was of a level 8 out of 10.  A pre-hospital care report noted the Veteran was in her bed when the ambulance arrived at 5:11, and stated she had right should pain and all-over body pain.  She stated that the pain is chronic but that she was having a "bad flare-up."  The report noted she had "respirations of 40 at home and was calmed down and pain in fingers started to diminish."  She was then transported to the Martinez Health Centers, and enroute she had a fingerstick blood glucose of 85.  She was noted to have normal breathing, a blood pressure of 142/90, a pulse rate of 90 of a regular rhythm, and a "moderate" level of distress.  The destination decision was noted to be "patient/family request."

Notably, during an April 2007 VA spine examination, the Veteran reported that her back pain was chronic, and at a level of 8 out of 10.

Based upon the Board's review of this case in light of the underlying circumstances, the Board is constrained to deny the Veteran's claim for medical reimbursement.  In so finding, the Board has directly applied the framework enumerated for medical reimbursement claims pursuant to 38 U.S.C.A. § 1728.  Under this rubric, given that the Veteran already falls under the purview of the statute by virtue of her service-connected disabilities, the first question presented is whether the circumstances at issue constituted a medical emergency.  As that term is defined under VA's implementing regulation, at 38 C.F.R. 17.120, this situation exists when "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  The regulation proceeds to expound upon the prudent layperson standard, and indicate in this regard that "severe pain" may qualify as an acute symptom of sufficient severity. 

It is not readily shown from the record that the Veteran presented with emergent circumstances on June 16, 2007.  The evidence of record shows that the Veteran's pain was diminished and she was calmer after the EMTs arrived on scene, prior to transportation to the Martinez Health Center.  The EMTs also described her as moderately distressed upon arrival.  While the Veteran reports that she had high blood pressure and she thought she was having a heart attack, the Prehospital Report showed that she had normal blood pressure and heart rate, and her breathing was also normal after the arrival of the EMTs.  Additionally, the level of pain she described to the triage team was an 8 out of 10, which is, according to her April 2007 VA examination, her normal level of chronic pain.  When she was treated in the emergency department she was in no obvious distress and resting comfortably.  

The Board notes that the Veteran's representative has argued that the Board should request a medical opinion to determine if the Veteran's situation on June 16, 2007 was emergent.  The Board finds that a medical opinion is not necessary as the regulatory standard is whether "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  In this regard, the Board notes that the Veteran's increase in pain was attributed to her running out of oral narcotics.  Here, the Veteran has argued in February 2008 that she believed she needed immediate medical attention on June 16, 2007 because she had chest pain, high blood pressure and thought she was "having a heart attack."  The record from June 16, 2007, however, does not support the Veteran's later contentions that she believed she was "having a heart attack."  Treatment records show that she complained of an exacerbation of her chronic pain, and indicate that she had a normal heart rate and blood pressure when emergency personnel arrived.  The only immediate symptom she presented with was increased respirations, which were resolved at her home.  Additionally, although severe pain may qualify as an acute symptom of sufficient severity to establish an emergent situation, in this case, the Veteran's description of her pain level on June 16, 2007 was the same as her description of her chronic pain level during her April 2007 VA examination.  Throughout her treatment, the Veteran reported that her right shoulder, back, and body pain was chronic and that she was suffering from a flare-up.  She specifically indicated that she had a history of such flare-ups in the past.  As such, she appeared to be cognizant that she was not "having a heart attack" as she later claimed, and she never indicated to emergency treatment personnel that she feared she was suffering from any cardiac symptoms.  

The Board understands the Veteran's report of being in a substantial degree of pain on June 16th, and does not wish to minimize it, particularly given that standard is one of what a reasonably prudent lay person would believe and that the regulations specify that severe pain can be emergent in nature if of sufficient severity.  Nevertheless, based on her complaints on June 16, 2007, and her prior descriptions of a history of chronic pain with flare-ups, the Board finds that a prudent lay person would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She was in a moderate level of distress, with normal blood sugar, heart rate, and blood pressure.  Her self-assessed level of pain on June 16, 2007 did not differ from her self-assessed level of chronic pain reported during her April 2007 VA examination.  As such, the Board finds that the Veteran's situation on June 16, 2007 was not emergent.  

Accordingly, for the reasons stated, the criteria for medical reimbursement due to private hospitalization on June 16, 2007 have not been met.  The claim on appeal is therefore being denied.



ORDER

The claim for reimbursement of unauthorized medical expenses incurred on June 16, 2007 is denied




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


